DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending under this Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,232,601 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because they can read on to each other, see the following mapping table.

Application No. 17/536,944 (Instant Application)
U.S. Patent No. 11,232,601 B1
An eyewear device, including:


a frame;

a temple extending from a lateral side of the frame;

a see-through optical assembly supported by the frame, the see-through optical assembly having a viewing area for viewing a scene and configured to present audio-based visual overlays to a user over the scene in the viewing area;

a camera connected to the frame or the temple to capture images of the scene;

a processor connected to the camera;

a memory accessible to the processor; and

programming in the memory, wherein execution of the programming by the processor configures the eyewear device to perform functions, including functions to:

capture, via the camera, the images of the scene and a pre-recorded or live audio signal;

identify at least one feature within the captured images;

receive at least one of prerecorded lyrics or words, a single static image, a video clip, or a series of images that is at least one of related to or synchronized to the prerecorded or live audio signal;















register the at least one of prerecorded lyrics or words, a single static image, a video clip, or a series of images to the at least one identified feature within the captured images;






create the audio-based visual overlays, the audio-based visual overlays including the at least one of prerecorded lyrics or words, a single static image, a video clip, or a series of images that has been registered to the at least one identified feature within the captured images;

display, via the see-through optical assembly, the audio-based visual overlays over the scene in the viewing area; and 

present the prerecorded or live audio signal synchronized to the audio-based visual overlays.
1. A system comprising: an eyewear device, including: 

a frame; 

a temple extending from a lateral side of the frame; 

a see-through optical assembly supported by the frame, the see-through optical assembly having a viewing area for viewing a scene and configured to present audio-based visual overlays to a user over the scene in the viewing area; and 

a camera connected to the frame or the temple to capture initial images of the scene; 

a processor connected to the camera; 

a memory accessible to the processor; and 

programming in the memory, wherein execution of the programming by the processor configures the system to perform functions, including functions to: 

capture, via the camera, the initial images of the scene; 

identify features within the initial images; 


receive an image that is at least one of related to or synchronized to a prerecorded or live audio signal; 

10. The system of claim 1, wherein the image that is at least one of related to or synchronized to a prerecorded or live audio signal comprises at least one of prerecorded lyrics or words, a single static image, a video clip, or a series of images.

match display parameters identifying at least one of a feature or position of the image that is at least one of related to or synchronized to a prerecorded or live audio signal to one or more of the identified features within the initial images; 


7. register the image that is at least one of related to or synchronized to the prerecorded or live audio signal to the identified features within the initial images matching the determined display parameters for overlay over the scene in the viewing area.




create the audio-based visual overlays, the audio-based visual overlays including the image that is at least one of related to or synchronized to the prerecorded or live audio signal that has been matched to the one or more of the identified features within the initial images; and 

display, via the see-through optical assembly, the audio-based visual overlays to the user over the scene in the viewing area.

4. present, via the speaker, the prerecorded or live audio signal synchronized with the modifications to the audio-based visual overlays.

2. The eyewear device of claim 1, further comprising:

a microphone supported by the frame or the temple;

wherein execution of the programming by the processor further configures the eyewear device to perform additional functions, including a function to:

capture, via the microphone, the live audio signal.
2. The system of claim 1, further comprising: 


a microphone supported by the frame or the temple; 

wherein execution of the programming by the processor further configures the system to perform additional functions, including a function to: 

capture, via the microphone, the live audio signal.
3. The eyewear device of claim 1, further comprising:

a receiver supported by the frame or the temple;

wherein execution of the programming by the processor further configures the eyewear device to perform additional functions, including a function to:

receive, via the receiver, the live audio signal.
3. The system of claim 1, further comprising: 


a receiver supported by the frame or the temple; 

wherein execution of the programming by the processor further configures the system to perform additional functions, including a function to: 

receive, via the receiver, the live audio signal.
4. The eyewear device of claim 1, further comprising:

a speaker supported by the frame or the temple;

wherein the created audio-based visual overlays include modifications synchronized with the prerecorded or live audio signal and wherein execution of the programming by the processor further configures the eyewear device to perform additional functions, including a function to:

present, via the speaker, the prerecorded or live audio signal synchronized with the modifications to the audio-based visual overlays.
4. The system of claim 1, further comprising: 


a speaker supported by the frame or the temple; 

wherein the created audio-based visual overlays include modifications synchronized with the prerecorded or live audio signal and wherein execution of the programming by the processor further configures the system to perform additional functions, including a function to: 

present, via the speaker, the prerecorded or live audio signal synchronized with the modifications to the audio-based visual overlays.
5. The eyewear device of claim 1, further comprising:

a user interface supported by the frame or the temple;

wherein execution of the programming by the processor further configures the eyewear device to perform additional functions, including a function to:

receive, via the user interface, user input;

wherein the create function creates the audio-based visual overlays responsive to the prerecorded or live audio signal and the user input.
5. The system of claim 1, further comprising: 


a user interface supported by the frame or the temple; 

wherein execution of the programming by the processor further configures the system to perform additional functions, including a function to: 

receive, via the user interface, user input; 

wherein the create function creates the image overlays responsive to the prerecorded or live audio signal and the user input.
6. The eyewear device of claim 1, wherein execution of the programming by the processor further configures the eyewear device to perform additional functions, including a function to:

detect aspects of the scene in the viewing area;

wherein the create function creates the audio-based visual overlays responsive to the prerecorded or live audio signal and the aspects of the scene.
6. The system of claim 1, wherein execution of the programming by the processor further configures the system to perform additional functions, including a function to: 


detect aspects of the scene in the viewing area; 

wherein the create function creates the image overlays responsive to the prerecorded or live audio signal and the aspects of the scene.
7. The eyewear device of claim 1, wherein the processor comprises:

an audio processor supported by the frame or the temple, the audio processor configured to parse the prerecorded or live audio signal to identify at least one audio parameter; and

an image processor supported by the frame or the temple, the image processor configured to:

determine display parameters identifying at least one of the feature or position of the prerecorded lyrics or words, a single static image, a video clip, or a series of images that is at least one of related to or synchronized to the prerecorded or live audio signal;

match the determined display parameters to the one or more of the identified features within the captured images; and

register the prerecorded lyrics or words, a single static image, a video clip, or a series of images that is at least one of related to or synchronized to the prerecorded or live audio signal to the identified features within the captured images matching the determined display parameters for overlay over the scene in the viewing area.
7. The system of claim 1, wherein the processor comprises: 

an audio processor supported by the frame or the temple, the audio processor configured to parse the prerecorded or live audio signal to identify at least one audio parameter; and 

an image processor supported by the frame or the temple, the image processor configured to: 

determine the display parameters identifying at least one of the feature or position of the image that is at least one of related to or synchronized to the prerecorded or live audio signal; 


match the determined display parameters to the one or more of the identified features within the initial images; and 

register the image that is at least one of related to or synchronized to the prerecorded or live audio signal to the identified features within the initial images matching the determined display parameters for overlay over the scene in the viewing area.
8. The eyewear device of claim 7, wherein the at least one audio parameter is selected from a group consisting of tone, tempo, intensity, and instrument type.
8. The system of claim 7, wherein the at least one audio parameter is selected from a group consisting of tone, tempo, intensity, and instrument type.
9. The eyewear device of claim 1, wherein the see-through optical assembly includes a defined viewing area that includes a display area and a non-display area, wherein the audio- based visual overlays are displayed only in the display area.
9. The system of claim 1, wherein the see-through optical assembly includes a defined viewing area that includes a display area and a non-display area, wherein the audio-based visual overlays are displayed only in the display area.
10. A method comprising:

capturing, via a camera of an eyewear device, images of a scene in a viewing area and a pre-recorded or live audio signal;

identifying at least one feature within the captured images;

receiving at least one of prerecorded lyrics or words, a single static image, a video clip, or a series of images that is at least one of related to or synchronized to the prerecorded or live audio signal;












registering the at least one of prerecorded lyrics or words, a single static image, a video clip, or a series of images to the at least one identified feature within the captured images;



creating audio-based visual overlays, the audio-based visual overlays including the at least one of prerecorded lyrics or words, a single static image, a video clip, or a series of images that has been registered to the at least one identified feature within the captured images;

displaying, via a see-through optical assembly, the audio-based visual overlays over the scene in the viewing area; and


presenting the prerecorded or live audio signal synchronized to the audio-based visual overlays.
11. A method comprising: 

capturing, via a camera of an eyewear device, initial images of a scene in a viewing area; 



identifying features within the initial images; 


receiving an image that is at least one of related to or synchronized to a prerecorded or live audio signal; 
10. The system of claim 1, wherein the image that is at least one of related to or synchronized to a prerecorded or live audio signal comprises at least one of prerecorded lyrics or words, a single static image, a video clip, or a series of images.

matching display parameters identifying at least one of a feature or position of the image that is at least one of related to or synchronized to a prerecorded or live audio signal to one or more of the identified features within the initial images; 

17. registering the image that is at least one of related to or synchronized to the prerecorded or live audio signal to the identified features within the initial images matching the determined display parameters for overlay over the scene in the viewing area.

creating audio-based visual overlays, the audio-based visual overlays including the image that is at least one of related to or synchronized to the prerecorded or live audio signal that has been matched to the one or more of the identified features within the initial images; and 

displaying, via a see-through optical assembly of the eyewear device, the audio-based visual overlays to the user over the scene in the viewing area.

14. presenting, via a speaker of the eyewear device the prerecorded or live audio signal synchronized to the audio-based visual overlays.



11. The method of claim 10, further comprising: capturing, via a microphone of the eyewear device, the live audio signal.
12. The method of claim 11, further comprising: capturing, via a microphone of the eyewear device, the live audio signal.
12. The method of claim 10, further comprising: receiving, via a receiver of the eyewear device, the live audio signal.
13. The method of claim 11, further comprising: receiving, via a receiver of the eyewear device, the live audio signal.
13. The method of claim 10, wherein the created audio-based visual overlays include modifications synchronized with the prerecorded or live audio signal, further comprising:

presenting, via a speaker of the eyewear device, the prerecorded or live audio signal synchronized with the modifications to the audio-based visual overlays.
14. The method of claim 11, wherein the created audio-based visual overlays include modifications synchronized with the prerecorded or live audio signal, further comprising: 

presenting, via a speaker of the eyewear device, the prerecorded or live audio signal synchronized with the modifications to the audio-based visual overlays.
14. The method of claim 10, further comprising:

receiving, via a user interface of the eyewear device, user input;

wherein the creating comprises modifying the audio-based visual overlays responsive to the prerecorded or live audio signal and the user input to create the audio-based visual overlays.
15. The method of claim 11, further comprising: 

receiving, via a user interface of the eyewear device, user input; 

wherein the creating comprises modifying the audio-based visual overlays responsive to the prerecorded or live audio signal and the user input to create the audio-based visual overlays.
15. The method of claim 10, further comprising:

detecting aspects of the scene in the viewing area;

wherein the creating comprises modifying the audio-based visual overlays responsive to the prerecorded or live audio signal and the aspects of the scene to create the audio-based visual overlays.
16. The method of claim 11, further comprising: 

detecting aspects of the scene in the viewing area; 

wherein the creating comprises modifying the audio-based visual overlays responsive to the prerecorded or live audio signal and the aspects of the scene to create the audio-based visual overlays.
16. The method of claim 10, further comprising:

determining display parameters identifying at least one of the feature or position of the prerecorded lyrics or words, a single static image, a video clip, or a series of images that is at least one of related to or synchronized to the prerecorded or live audio signal;

matching the determined display parameters to the one or more of the identified features within the captured images; and

registering the prerecorded lyrics or words, a single static image, a video clip, or a series of images that is at least one of related to or synchronized to the prerecorded or live audio signal to the identified features within the captured images matching the determined display parameters for overlay over the scene in the viewing area.
17. The method of claim 11, further comprising: 

determining the display parameters identifying at least one of the feature or position of the image that is at least one of related to or synchronized to the prerecorded or live audio signal; 


matching the determined display parameters to the one or more of the identified features within the initial images; and 

registering the image that is at least one of related to or synchronized to the prerecorded or live audio signal to the identified features within the initial images matching the determined display parameters for overlay over the scene in the viewing area.
17. The method of claim 10, further comprising:

parsing the prerecorded or live audio signal to identify at least one audio parameter;

wherein the at least one audio parameter is selected from a group consisting of tone, tempo, and instrument type.
18. The method of claim 11, further comprising: 

parsing the prerecorded or live audio signal to identify at least one audio parameter; 

wherein the at least one audio parameter is selected from a group consisting of tone, tempo, and instrument type.
18. The method of claim 10, wherein the see-through optical assembly includes a defined viewing area that includes a display area and a non-display area, wherein displaying the audio- based visual overlays comprises displaying the audio-based visual overlays only in the display area.
19. The method of claim 11, wherein the see-through optical assembly includes a defined viewing area that includes a display area and a non-display area, wherein displaying the audio-based visual overlays comprises displaying the audio-based visual overlays only in the display area.
19. A non-transitory computer-readable medium storing program code which, when executed, is operative to cause an electronic processor to perform the steps of:

capturing, via a camera of an eyewear device, images of a scene in a viewing area and a pre-recorded or live audio signal;

identifying at least one feature within the captured images;

receiving at least one of prerecorded lyrics or words, a single static image, a video clip, or a series of images that is at least one of related to or synchronized to the prerecorded or live audio signal;













registering the at least one of prerecorded lyrics or words, a single static image, a video clip, or a series of images to the at least one identified feature within the captured images;



creating audio-based visual overlays, the audio-based visual overlays including the at least one of prerecorded lyrics or words, a single static image, a video clip, or a series of images that has been registered to the at least one identified feature within the captured images;

displaying, via a see-through optical assembly, the audio-based visual overlays over the scene in the viewing area; and


presenting the prerecorded or live audio signal synchronized to the audio-based visual overlays.
20. A non-transitory computer-readable medium storing program code which, when executed, is operative to cause an electronic processor to perform the steps of: 

capturing, via a camera of an eyewear device, initial images of a scene in a viewing area; 


identifying features within the initial images; 


receiving an image that is at least one of related to or synchronized to a prerecorded or live audio signal; 
10. The system of claim 1, wherein the image that is at least one of related to or synchronized to a prerecorded or live audio signal comprises at least one of prerecorded lyrics or words, a single static image, a video clip, or a series of images.

matching display parameters identifying at least one of a feature or position of the image that is at least one of related to or synchronized to a prerecorded or live audio signal to one or more of the identified features within the initial images; 

21. registering the image that is at least one of related to or synchronized to the prerecorded or live audio signal to the identified features within the initial images matching the determined display parameters for overlay over the scene in the viewing area.

creating audio-based visual overlays, the audio-based visual overlays including the image that is at least one of related to or synchronized to the prerecorded or live audio signal that has been matched to the one or more of the identified features within the initial images; and 

displaying, via a see-through optical assembly of the eyewear device, the audio-based visual overlays to the user over the scene in the viewing area.

14. presenting, via a speaker of the eyewear device, the prerecorded or live audio signal synchronized with the modifications to the audio-based visual overlays.
20. The non-transitory computer-readable medium of claim 19, wherein the stored program code, when executed, is further operative to cause the electronic processor to perform the steps of:

determining display parameters identifying at least one of the feature or position of the prerecorded lyrics or words, a single static image, a video clip, or a series of images that is at least one of related to or synchronized to the prerecorded or live audio signal;

matching the determined display parameters to the one or more of the identified features within the captured images; and

registering the prerecorded lyrics or words, a single static image, a video clip, or a series of images that is at least one of related to or synchronized to the prerecorded or live audio signal to the identified features within the captured images matching the determined display parameters for overlay over the scene in the viewing area.
21. The non-transitory computer-readable medium of claim 20, wherein the stored program code, when executed, is further operative to cause the electronic processor to perform the steps of: 

determining the display parameters identifying at least one of the feature or position of the image that is at least one of related to or synchronized to the prerecorded or live audio signal; 


matching the determined display parameters to the one or more of the identified features within the initial images; and 

registering the image that is at least one of related to or synchronized to the prerecorded or live audio signal to the identified features within the initial images matching the determined display parameters for overlay over the scene in the viewing area.




Claim 1 of the instant application is drawn to an eyewear device, including: a frame; a temple extending from a lateral side of the frame; a see-through optical assembly supported by the frame, the see-through optical assembly having a viewing area for viewing a scene and configured to present audio-based visual overlays to a user over the scene in the viewing area; a camera connected to the frame or the temple to capture images of the scene; a processor connected to the camera; a memory accessible to the processor; and programming in the memory, wherein execution of the programming by the processor configures the eyewear device to perform functions, including functions to: capture, via the camera, the images of the scene and a pre-recorded or live audio signal; identify at least one feature within the captured images; receive at least one of prerecorded lyrics or words, a single static image, a video clip, or a series of images that is at least one of related to or synchronized to the prerecorded or live audio signal; register the at least one of prerecorded lyrics or words, a single static image, a video clip, or a series of images to the at least one identified feature within the captured images; create the audio-based visual overlays, the audio-based visual overlays including the at least one of prerecorded lyrics or words, a single static image, a video clip, or a series of images that has been registered to the at least one identified feature within the captured images; display, via the see-through optical assembly, the audio-based visual overlays over the scene in the viewing area; and present the prerecorded or live audio signal synchronized to the audio-based visual overlays. While the exact wordings of claim 1 of the ‘601 patent may not be the same as that of claim 1 of the instant application, but there is no significant difference in scope between the claim 1 of the instant application and the claim 1 of the patent ‘601. Therefore, Claim 1 of the instant application cannot be considered patentably distinct over claim 1 of the ‘601 patent.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Haddick, etc. (US 20120062445 A1) and Parkinson, etc. (US 20190073090 A1).
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382. The examiner can normally be reached Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON G LIU/Primary Examiner, Art Unit 2612